Name: Commission Regulation (EC) No 2288/2001 of 23 November 2001 amending Regulation (EC) No 713/2001 on the purchase of beef under Regulation (EC) No 690/2001
 Type: Regulation
 Subject Matter: economic geography;  trade policy;  animal product
 Date Published: nan

 Avis juridique important|32001R2288Commission Regulation (EC) No 2288/2001 of 23 November 2001 amending Regulation (EC) No 713/2001 on the purchase of beef under Regulation (EC) No 690/2001 Official Journal L 307 , 24/11/2001 P. 0012 - 0013Commission Regulation (EC) No 2288/2001of 23 November 2001amending Regulation (EC) No 713/2001 on the purchase of beef under Regulation (EC) No 690/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Regulation (EC) No 1512/2001(2),Having regard to Commission Regulation (EC) No 690/2001 of 3 April 2001 on special market support measures in the beef sector(3), as amended by Regulation (EC) No 2155/2001(4), and in particular Article 2(2),Whereas:(1) Regulation (EC) No 690/2001 provides in its Article 2(2) in particular for the opening or the suspension of tendering for purchase of beef depending on the average market prices for the reference class during the two most recent weeks with price quotations preceding the tender.(2) The application of Article 2 referred to above results in the opening of purchase by tender in a number of Member States. Commission Regulation (EC) No 713/2001(5), as last amended by Regulation (EC) No 1764/2001(6), on the purchase of beef under Regulation (EC) No 690/2001 should be amended accordingly.(3) Since this Regulation should be applied immediately it is necessary to provide for its entry into force on the day of its publication,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 713/2001 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on 24 November 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 201, 26.7.2001, p. 1.(3) OJ L 95, 5.4.2001, p. 5.(4) OJ L 289, 6.11.2001, p. 4.(5) OJ L 100, 11.4.2001, p. 3.(6) OJ L 239, 7.9.2001, p. 13.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGAEstado miembro/Medlemsstat/Mitgliedstaat/Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã /Member State/Ã tat membre/Stati membri/Lidstaat/Estado-Membro/JÃ ¤senvaltiot/MedlemsstatBelgique/BelgiÃ «DeutschlandLuxembourgNederlandIrelandEspaÃ ±aFrancePortugal